NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHERIE SAFAPOU, individually, and as            No. 18-15387
the parent and natural guardian of J.S.D., a
minor,                                          D.C. No. 4:17-cv-07042-PJH

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

MARIN COUNTY, California; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Cherie Safapou appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging federal and state law claims arising out of

state court divorce, custody, and restraining order proceedings. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668

F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)); Noel v.

Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal under the Rooker-Feldman

doctrine). We affirm.

      The district court properly dismissed Safapou’s action for lack of subject

matter jurisdiction because it is a “forbidden de facto appeal” of state court

divorce, custody, and restraining orders, and raises issues that are “inextricably

intertwined” with those orders. Noel, 341 F.3d at 1158, 1163; see also Cooper v.

Ramos, 704 F.3d 772, 779 (9th Cir. 2012) (claims are “inextricably intertwined”

for purposes of the Rooker-Feldman doctrine where “the relief requested in the

federal action would effectively reverse the state court decision or void its ruling”

(citation and internal quotation marks omitted)); Carmona v. Carmona, 603 F.3d

1041, 1050-51 (9th Cir. 2010) (Rooker-Feldman doctrine barred plaintiff’s claims

seeking to enjoin state family court orders).

      We do not consider documents not filed with the district court, see United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990), or matters not specifically and

distinctly raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d

983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      18-15387